Name: Commission Regulation (EEC) No 1428/90 of 29 May 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 137/20 Official Journal of the European Communities 30 . 5 . 90 COMMISSION REGULATION (EEC) No 1428/90 of 29 May 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol No 1 thereto, Having regard to Article 1 of Council Regulation (EEC) No 3606/89 of 20 November 1989 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia ( 1990) (2), Whereas the abovementioned Protocol No 1 and Article 15 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of Customs duty into the Community, subject to the ceiling shown, above which the Customs duties applicable to Third Countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; Article 1 From 2 June to 31 December 1990, the levying of customs duties applicable to third countries shall be reim ­ posed on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 May 1990 . For the Commission Christiane SCRIVENER Member of the Commission ANNEX Order No CN code Description of goods Ceiling (tonnes) 02.0090 (9) 5802 1 1 00 5802 19 00 ex 6302 60 00 Terry toweling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and similar woven terry fabrics, of cotton 879 (') OJ No L 41 , 14. 2. 1983, p . 2 . (2 OJ No L 352, 4 . 12. 1989, p . 1 .